Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fussel (US Patent No. 4,621,984) in view of EP 1688619 (herein Cherry) in view of Hong et al (US PGPub No. 2007/0148013).

limitations from claim 1, a portable air compressor (FIG. 1-3) comprising: a frame (11); a compressor unit (45); a battery compartment (13) coupled to the frame, the battery compartment defining an opening (see FIG. 4 wherein he battery is within a space of the compartment 13 and therefore the compartment must include an opening to access and place the battery) and a battery receptacle (41) within the opening; a battery pack (40) selectively electrically connectable to the battery receptacle to provide power to the compressor unit (C. 2 Line 67 through C. 3 Line 6); an outlet port for supplying compressed air from the air tank (see hose 56 exiting the portable air compressor at indent 25); a flexible compressed air line (53, 56); and a switch (37) for turning the compressor unit on and off (C. 3 Lines 43-46);

Fussel teaches a flexible compressed air line (53, 56), but does not teach an air tank, actuator, or pressure regulators;

Cherry teaches:

limitations from claim 1 a portable air compressor (10) including a frame (30) to which the compressor is mounted (FIG. 3-4), an air tank (14), and an air line (see FIG. 3-4; the air tank 14 provides air to the outlet ~58, 62 and therefore must include an air line to connect the air within the compressor to the outlets) fluidly coupling the compressor unit to an air tank (14; paragraph 15);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide a tank with the compressor of Fussel, as taught by Cherry, in order to allow for a supply of air when the compressor is not operating or not able to be powered;

Cherry further teaches:

a pressure regulator and actuator (48) between the air tank and the outlet port for regulating the pressure of air supplied from the outlet port, and a pressure gauge for the tank (46; see paragraph 18 teaching the regulation of the tank output pressure via regulator/actuator 48);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to include a pressure regulator/actuator in the compressor of Fussel, as taught by Cherry, in order to allow a user selected pressure for different applications of the pressurized air;

Fussel does not teach elastomeric mounts between the compressor and the frame;

Hong teaches a compressor (15) mounted to a frame (10) via a plurality of elastomeric mounts (20, 26; FIG. 2-3) coupling the compressor unit to the frame, such that during operation of the compressor unit, vibration from the compressor unit to the frame is inhibited (paragraph 36-37);

It would have been obvious to one of ordinary skill in the art of compressors at the time of the invention to provide elastomeric mounts in mounting the compressor of Fussel, as taught by Hong, in order to reduce vibrations of the compressor during operation (paragraph 36 of Hong);



Fussel further teaches:

limitations from claim 2, wherein the battery compartment (13) is rigidly fastened to the frame (11; see FIG. 4; C. 2 Lines 32-40);





Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fussel (US Patent No. 4,621,984) in view of EP 1688619 (herein Cherry).

Regarding claim 3:

Fussel teaches:

limitations from claim 3, a portable, battery-powered air compressor (FIG. 1-3) comprising: a housing (11); a compressor unit (45) within the housing; the housing defining a first wall (11, 15) and a second wall that is opposite the first wall (12); an outlet port on the first wall for supplying compressed air (see hose 56 exiting the portable air compressor at indent 25); a battery receptacle (41) coupled to the housing, wherein the housing at least partially defines an opening (see FIG. 4 wherein the battery is within a space of the compartment 13 and therefore the compartment must include an opening) on the first wall to access the battery receptacle, the battery receptacle configured to receive a battery (40) pack to provide power to the compressor unit (C. 2 Line 67 through C. 3 Line 6); and a switch (37) on the first wall for turning the compressor unit on and off (C. 3 Lines 43-46);

Fussel teaches a pressure meter (36) and switch (37) on a front (first) wall of the compressor housing, but does not teach an air tank, actuator, or pressure regulators;

Cherry teaches:

limitations from claim 3, a portable air compressor (10) including a frame (30) to which the compressor is mounted (FIG. 3-4), an air tank (14) such that the frame and tank form first (“F” in FIG. 3) and second (~16 in FIG. 4), and an air line (see FIG. 3-4; the air tank 14 provides air to the outlet ~58, 62 and therefore must include an air line to connect the air within the compressor to the outlets) fluidly coupling the compressor unit to an air tank (14; paragraph 15);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide a tank with the compressor of Fussel, as taught by Cherry, in order to allow for a supply of air when the compressor is not operating or not able to be powered;

Cherry further teaches:

limitations from claim 3, a pressure regulator and actuator (48) located on a first wall (F), and between the air tank and the outlet port for regulating the pressure of air supplied from the outlet port, and a pressure gauge for the tank (46; see paragraph 18 teaching the regulation of the tank output pressure via regulator/actuator 48);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to include a pressure regulator/actuator in the compressor of Fussel, as taught by Cherry, in order to allow a user selected pressure for different applications of the pressurized air;



Regarding claim 4:

Fussel does not teach a second output port;

Cherry further teaches:

limitations from claim 4, multiple outlet ports (52) on a wall of the frame (FIG. 3);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide multiple outlet ports in the compressor of Fussel as taught by Cherry, as a matter of design choice, in order to supply multiple users with compressed air at the same time; (see MPEP 2144.04 Section V. B)


limitations from claim 5, wherein the regulator regulates a pressure of air supplied from the second outlet port (46; see paragraph 18 teaching the regulation of the tank output pressure via regulator/actuator 48)



Fussel further teaches:

limitations from claim 6, wherein the battery pack is a rechargeable power tool battery pack (C. 3 Lines 22-32);





Claim(s) 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fussel (US Patent No. 4,621,984) in view of EP 1688619 (herein Cherry).

limitations from claim 7, a portable, battery-powered air compressor (FIG. 1-3) comprising: a housing (11); a compressor unit (45) within the housing; a first outlet port (see hose 56 exiting the portable air compressor at indent 25) for supplying compressed air; a battery receptacle (41) coupled to the housing; and a battery pack (40) electrically connectable to the battery receptacle to provide power to the compressor unit (C. 2 Line 67 through C. 3 Line 6);

Fussel does not teach an air tank or pressure regulators;

Cherry teaches:

limitations from claim 7, a portable air compressor (10) including a frame (30) to which the compressor is mounted (FIG. 3-4), and an air tank for storing compressed air (14; paragraph 15);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide a tank with the compressor of Fussel, as taught by Cherry, in order to allow for a supply of air when the compressor is not operating or not able to be powered;

Cherry further teaches:

limitations from claim 7, a pressure regulator and actuator (48) between the air tank and an outlet port for regulating the pressure of air supplied from the outlet port (46; see paragraph 18 teaching the regulation of the tank output pressure via regulator/actuator 48);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to include a pressure regulator in the compressor of Fussel, as taught by Cherry, in order to allow a user selected pressure for different applications of the pressurized air;

Fussel does not teach a second output port;

Cherry further teaches:

limitations from claim 7, multiple outlet ports (52) on a wall of the frame (FIG. 3);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide multiple outlet ports in the compressor of Fussel as taught by Cherry, as a matter of design choice, in order to supply multiple users with compressed air at the same time; (see MPEP 2144.04 Section V. B).



Fussel further teaches:

limitations from claim 8, wherein the housing and the air tank (via Cherry, to be placed within housing 10) collectively define a first wall (11) and second wall (12) that is opposite the first wall, and wherein the first outlet port and the second outlet port are on the first wall (see Cherry, first wall “F” on which outlets 52 are located);



Cherry further teaches:

limitations from claim 9, further comprising an actuator (48) on the first wall for adjusting the regulated pressure of air supplied from the outlet port (see FIG. 3-4; see paragraph 18 teaching the regulation of the tank output pressure via regulator/actuator 48);



Fussel further teaches:

limitations from claim 10, further comprising a switch (37) on the first wall for turning the compressor unit on and off (C. 3 Lines 43-46);

limitations from claim 11, wherein the housing at least partially defines an opening on the first wall to access the battery receptacle (see FIG. 4 wherein he battery is within a space of the compartment 13 and therefore the compartment must include an opening to access and place the battery);



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US PGPub 2018/0320677 to Thackery teaches a portable air compressor including a frame 90, a compressor 18, and a battery.

US PGPub 2006/0104836 to Phillips teaches a portable compressor 200 having multiple batteries 122, 124.

US Patent 4,059,123 to Bartos teaches a portable unit 10 with a compressor 14 and a battery 112 within a compartment 26.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746